Exhibit 99 General Electric Capital Corporation Condensed Statement of Earnings Three months ended March 31 (In millions, Unaudited) 2010 2009 V % Revenues Revenues from services $ 12,050 $ 13,502 Sales of goods 281 273 Total revenues 12,331 13,775 (10)% Costs and expenses Costs of sales, operating and administrative expenses 5,866 6,306 Interest 3,929 5,113 Investment contracts, insurance losses and insurance annuity benefits 35 73 Provision for losses on financing receivables 2,263 2,336 Total costs and expenses 12,093 13,828 (13)% Earnings (loss) from continuing operations before income taxes 238 (53) F Benefit for income taxes 372 1,128 Earnings from continuing operations 610 1,075 (43)% Loss from discontinued operations, net of taxes (387) (3) Net earnings 223 1,072 (79)% Less net earnings attributable to noncontrolling interests 3 46 Net earnings attributable to GECC $ 220 $ 1,026 (79)% Amounts attributable to GECC: Earnings from continuing operations $ 607 $ 1,029 (41)% Loss from discontinued operations, net of taxes (387) (3) Net earnings attributable to GECC $ 220 $ 1,026 (79)% (1) General Electric Capital Corporation Summary of Operating Segments (unaudited) Three months ended March 31 (Dollars in millions) 2010 2009 V % Revenues Commercial Lending and Leasing (CLL)(a) $ 4,594 $ 5,680 (19)% Consumer(a) 4,964 4,712 5% Real Estate 944 975 (3)% Energy Financial Services 791 644 23% GE Capital Aviation Services (GECAS)(a) 1,239 1,103 12% Total segment revenues 12,532 13,114 (4)% GECC corporate items and eliminations (201) 661 U Total Revenues $ 12,331 $ 13,775 (10)% Segment profit CLL(a) $ 232 $ 238 (3)% Consumer(a) 593 737 (20)% Real Estate (403) (173) U Energy Financial Services 153 75 F GECAS(a) 317 261 21% Total segment profit 892 1,138 (22)% GECC corporate items and eliminations (285) (109) U Earnings from continuing operations attributable to GECC 607 1,029 (41)% Loss from discontinued operations, net of taxes, attributable to GECC (387) (3) U Net earnings attributable to GECC $ 220 $ 1,026 (79)% (a) Effective January 1, 2010, we transferred the Transportation Financial Services business from GECAS to CLL and the Consumer business in Italy from Consumer to CLL. Prior-period amounts were reclassified to conform to the current-period’s presentation. (2) General Electric Capital Corporation. Condensed
